Citation Nr: 0946758	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral pes planus with 
plantar fasciitis and osteoarthritis of the midfoot.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected mixed hearing loss of the right ear with 
sensorineural hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1952 
to September 1954.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected bilateral pes planus with 
plantar fasciitis and osteoarthritis of the midfoot came back 
before the Board of Veterans' Appeals (Board) on Remand from 
the United States Court of Appeals for Veterans Claims 
regarding a Board decision rendered in February 2007.  In 
April 2008 the Board remanded the issue for additional 
development.  The issues of entitlement to service connection 
for dermatitis and entitlement to an evaluation in excess of 
10 percent for service-connected mixed hearing loss of the 
right ear with sensorineural hearing loss of the left ear 
were remanded in February 2007 for additional development.  
This matter was originally on appeal from a June 2004 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Newark, New Jersey.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In January 2006, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to an evaluation in excess of 10 
percent for service-connected mixed hearing loss of the right 
ear with sensorineural hearing loss of the left ear is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's dermatitis of the forearms and legs and 
eczema of the palms has been related by competent medical 
evidence to his period of active service. 

2.  During the entire appeal period, the Veteran's bilateral 
pes planus with plantar fasciitis and osteoarthritis of the 
midfoot has been manifested by objective evidence of mild 
pronation and/or valgus deformity, pain on manipulation, and 
callosities; it has not been manifested by marked pronation, 
extreme tenderness of the planter surfaces of the feet, 
marked inward displacement, or severe spasm of the Achilles 
tendon.


CONCLUSIONS OF LAW

1.  Dermatitis of the forearms and legs and eczema of the 
palms was incurred in active service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an evaluation of 30 percent, but no 
higher, for bilateral pes planus bilateral pes planus with 
plantar fasciitis and osteoarthritis of the midfoot have been 
met for the entire appeal period. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.57, 4.71a, Diagnostic Code 
5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's February 2007 Remand, the Appeals 
Management Center (AMC) obtained all VAMC clinical records 
from May 2004, scheduled the Veteran for a VA dermatology 
examination to determine the existence and etiology of any 
current skin disorders, readjudicated the Veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case (SSOC).  Pursuant to the Board's April 
2009 Remand, the AMC returned the Veteran's claims file to 
the VA examiner who conducted the April 2004 VA feet 
examination and addressed the severity and etiology of the 
Veteran's foot disorders, readjudicated the Veteran's claim 
under the VCAA, and issued an SSOC.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's February 2007 and April 2008 Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), a 
VCAA notice for an increased rating claim must include the 
following information:  (1) the VA must notify the Veteran 
that in order to substantiate a claim, he or she must provide 
(or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on 
his or her employment and daily life; (2) if the Veteran's 
current diagnostic code "contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell 
the Veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0-100%, "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-
such as job application rejections-that the Veteran may 
submit (or ask the VA to obtain) "that are relevant to 
establishing [her or] his entitlement to increased 
compensation."

Recently, the United States Court of Appeals for the Federal 
Circuit issued a decision on appeal that vacated and remanded 
the decision of the Veterans Claims Court in Vazquez-Flores.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  In view of some potentially qualifying 
language included in the Federal Circuit's decision in 
vacating the CAVC's decision ("insofar as"), it appears 
that only the generic first, third, and fourth elements 
[contained in the CAVC's decision] are in fact required under 
the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in April 2004, February 
2007, April 2008, and October 2008 fully satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473, Vazquez-Flores, 580 F.3d at 1270.  Together, the 
letters informed the appellant of what evidence was required 
to substantiate the claims on appeal and of the appellant's 
and VA's respective duties for obtaining evidence, as well as 
how VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2007, April 2008, and October 2008 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has identified no private treatment records that he 
wished VA to obtain on his behalf.  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in April 2004 and 
May 2009. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected foot 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The May 2009 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

On the clinical examination for entrance into service in 
February 1952, the Veteran's skin was evaluated as normal.  
The Veteran's service treatment records include diagnoses of 
dry scaling legs in November 1952, dermatitis of both lower 
legs in October 1953, and eczema and dry skin on both legs in 
November 1953.  On the clinical examination for separation 
from service in September 1954, the Veteran's skin was 
evaluated as normal.

 In May 2004, the Veteran underwent a VA examination.  The 
Veteran reported that he started following with a 
dermatologist from 1954 for his skin problems.  In addition, 
the Veteran reported that after ear surgery in 1978, he was 
given some medication following which he broke out into a 
reoccurring rash.  After physical examination, the Veteran 
was diagnosed with Lichen planus with areas of chronic 
dermatitis (Lichen simplex chronicas) - elbows/legs/ankles.  
Currently not having any active lesions.

As noted above, in February 2007, the Board remanded the case 
so that the Veteran could be scheduled for a VA examination 
to determine existence and etiology of any skin disorders.  
In May 2009, the Veteran underwent a VA examination.  The 
Veteran reported that he had no skin problem prior to 
entering military service and stated that his skin condition 
began soon after leaving military service and that he began 
seeing a dermatologist soon after discharge.  After physical 
examination, the VA examiner diagnosed Lichen simplex 
chronicus of forearms and legs which had evolved into a 
chronic papular dermatitis and dishydrotic eczema of the 
palms which the examiner noted appeared to represent an 
extension of the skin condition on the Veteran's forearms and 
legs.  The VA examiner opined that based on the evidence of 
the Veteran's medical records, when the skin condition was 
documented, and his evaluation, it was more likely than not 
that the currently manifested skin disorder was related to 
the Veteran's military service. 
  
The Board notes that the RO continued to deny the Veteran's 
claim for service connection for dermatitis on the basis that 
the Veteran had only two entries on November 2, 1952 and 
November 20, 1952 that indicated treatment for his skin while 
in service and that separation examination indicated that he 
had normal skin.  The RO noted the VA examiner's favorable 
opinion but found it not probative because the Veteran did 
not have a chronic skin disability while in service.  

The Board points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter. See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  
The May 2009 medical opinion by all indications reflects a 
thorough review of the record as well as presents a basis, 
albeit imperfect, for the opinion.  Thus, the Board finds 
that the evidence of record supports the conclusion that the 
Veteran's dermatitis of the forearms and legs is the result 
of service and that the Veteran's eczema of his palms is 
related to his service-connected dermatitis. 

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for bilateral pes planus with plantar fasciitis 
and osteoarthritis of the midfoot.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disabilities of the foot are rated under Diagnostic Codes 
5276 to 5284.  38 C.F.R. § 4.71a.  The Veteran's service-
connected foot disability has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5275 for flatfoot, acquired.  

Under Diagnostic Code 5276 for flatfoot, a noncompensable 
evaluation is for assignment for mild pes planus with 
symptoms relieved by a built-up shoe or arch support.  A 10 
percent rating, regardless of whether the condition is 
unilateral or bilateral, indicates it is moderate with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon Achilles, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral pes 
planus or a 30 percent rating for bilateral pes planus 
requires a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, and the medial tilting of the upper border 
of the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(2009).

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2009).  Although the use of similar terminology by 
medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2009).

The Veteran underwent VA examination in April 2004.  The 
Veteran presented with chief complaint of arch pain while 
walking and standing.  Physical examination demonstrated pain 
on palpation to the arch area.  The examiner noted that 
"[i]t was very limited and pain and manipulation."  The 
Veteran's muscle strength was +5/5 with dorsiflexion, plantar 
flexion, inversion and eversion.  The Veteran had a decrease 
in the medial longitudinal arch and a valgus deformity of 
both heels.  There was no bowing in the left Achilles tendon, 
but there was some bowing on the right Achilles tendon which 
was controlled by inserts.  The Veteran's heels were valgus 
of 3 degrees.  He was unable to stand on his toes, unable to 
stand on his heels, and unable to squat.  An x-ray study of 
the feet revealed bilateral pes planus and joint spaces that 
were within normal limits. There was an inferior calcaneal 
spur on the right and a right os trigonum.  The radiologist's 
impression was of bilateral os trigonum and no evidence of 
degenerative changes.  The examiner noted that the bilateral 
weightbearing x-rays showed a significant decrease in the 
arch area of the foot, medial cuneiform, some mild 
degenerative changes, and small spurs noted plantarly and 
posteriorly.  The Veteran was diagnosed with osteoarthritis 
of the mid foot bilaterally, bilateral plantar and posterior 
heel spurs, plantar fasciitis bilaterally, and mild pes 
planus deformity.  

The Veteran underwent a VA examination in May 2009.  The 
Veteran complained of heat and redness as well as pain while 
standing and walking.  The Veteran reported that the pain was 
located on the plantar heel and arch, dorsal and plantar. The 
Veteran reported swelling, stiffness, fatigability, weakness, 
and lack of endurance of entire foot while standing and 
walking.  

Physical examination demonstrated no evidence of painful 
motion, swelling, instability, or weakness on the left and no 
evidence of swelling or instability on the right.  There was 
mild tenderness of the plantar arch and abnormal weight 
bearing such as callosities and unusual shoe wear pattern 
bilaterally and painful motion, weakness (+4/5 dorsiflexion), 
limited dorsiflexion on right.  Achilles alignment was normal 
on the left, and there was inward bowing of the Achilles 
alignment on the right correctable with manipulation.  There 
was no forefoot or midfoot malalignment of either foot.  
There was mild pronation bilaterally.  The examiner noted 
pain on manipulation and valgus angulation of 3 degrees 
correctable by manipulation bilaterally.  Location of the 
weight bearing line was over great toe.  There was no muscle 
atrophy of either foot.  

The examiner diagnosed bilateral pes planus and bilateral 
plantar fasciitis.  The examiner noted that the heel spurs 
were due to the Veteran's pes planus.  The examiner explained 
that there is increased pulling from pronation which causes 
stress on the plantar facia which will lead to plantar 
calcaneal spurs at the insertion of the plantar fascia.  The 
examiner noted that heel spurs were not usually painful but 
that the plantar fascia was painful.  The examiner also noted 
that there was x-ray evidence of midfoot arthritis and that 
films taken at the time of the examination showed arthritic 
spur at first cuneiform bone and plantar spur on the left and 
calcaneal spur, degenerative change first metatarsal-
phalangeal joint, and changes at the first cuneiform on the 
right.  The examiner also noted that there was limitation of 
motion (no dorsiflexion) of the left ankle only caused by os 
trigonum.  The examiner explained that the os trigonum was an 
extra bone that sometimes develops behind the ankle bone 
(talus).  It is connected to the talus by a fibrous band.  
The presence of an os trigonum in one or both feet is 
congenital (present at birth).  It becomes evidence during 
adolescence when one area of the talus does not fuse with the 
rest of the bone, creating a small extra bone.  Only a small 
number of people have this extra bone.  The examiner noted 
that the right os trigonum was butting against the posterior 
talus and that the left os trigonum was sitting lower and was 
not affecting motion on the left side.  There was 5 degrees 
of dorsiflexion and 20 degrees of plantar flexion on the left 
and zero degrees of dorsiflexion of the ankle joint and 
normal plantar flexion on the right.  

With respect to the Veteran's pes planus, the evidence 
indicates that the Veteran has demonstrated pronation and 
valgus angulation.  Thus, there is objective evidence of 
marked deformity.  However, the Board cannot conclude that 
the Veteran's pronation was marked pronation, necessary for a 
higher rating for pronounced pes planus.  The April 2004 VA 
examiner noted a valgus deformity of both heels of 3 degrees.  
The May 2009 VA examiner noted mild pronation bilaterally and 
valgus angulation of 3 degrees.  
      
The question remains if there is pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  The April 2004 VA examiner noted 
"There is pain on palpation to the arch area.  It is very 
limited and pain and manipulation."  Although not entirely 
clear, it appears that there was pain on manipulation, and 
the May 2009 VA examiner explicitly noted pain on 
manipulation.  At the May 2009 VA examination, the Veteran 
reported swelling of the entire foot while standing and 
walking; however, physical examination demonstrated no 
evidence of swelling.  There was evidence of abnormal weight 
bearing (callosities and unusual shoe wear pattern 
bilaterally).

Although there has been no objective evidence of swelling on 
use, there is evidence of pronation, valgus deformity, pain 
on manipulation, and callosities.  Thus, the Board finds that 
with resolving all doubt in the Veteran's favor, the severity 
of the Veteran's pes planus warrants the next higher rating 
of 30 percent for bilateral pes planus for the entire appeal 
period.  

However, a 50 percent disability rating for bilateral pes 
planus is not warranted.  As noted above, a 50 percent rating 
is assigned for pronounced pes planus with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement, and severe spasm of tendon 
Achilles on manipulation not improved by orthopedic shoes or 
appliances.  The Board notes that although the Veteran 
complains of tenderness over the plantar surfaces of his 
feet, and indeed he has been diagnosed with plantar 
fasciitis, the Veteran's pronation has not been diagnosed as 
marked.  In addition, there is no evidence of marked inward 
displacement or severe spasm of Achilles tendon on 
manipulation.  In fact, the April 2004 VA examiner noted no 
bowing in the left Achilles tendon and only some bowing on 
the right Achilles tendon, controlled by inserts.  The May 
2009 VA examiner also noted Achilles alignment was normal on 
the left, and an inward bowing of the Achilles alignment on 
the right correctable with manipulation.  In addition, there 
was no forefoot or midfoot malalignment of either foot.  

The Board has also considered whether the Veteran would be 
entitled to a higher evaluation under other diagnostic 
criteria related to the foot.

The Board notes that that Diagnostic Codes 5277, 5278, 5279, 
5280, 5281, 5282 and 5283 are not for application in the 
instant case because there has been no objective finding of 
weak foot (Diagnostic Code 5277), claw foot/pes cavus 
(Diagnostic Code 5278), Metatarsalgia, anterior/Morton's 
Disease (Diagnostic Code 4279), hallux valgus (Diagnostic 
Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe 
(Diagnostic Code 5282) or malunion or nonunion of tarsal or 
metatarsal bones (Diagnostic Code 5283).

Diagnostic Code 5284 provides criteria for rating other foot 
injuries. A moderate foot injury warrants a 10 percent 
disability evaluation. A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 
note to Diagnostic Code 5284 provides that a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In this case, there is no objective evidence of actual loss 
of the use of the Veteran's feet.  Although at the April 2004 
VA examination, the examiner noted that the Veteran was 
unable to stand on his toes, unable to stand on his heels, 
and unable to squat, there is no evidence that the Veteran is 
unable to walk or stand.  The VA treatment records indicate 
that the Veteran has usually been noted to be ambulatory with 
a steady gait.  
  
The Board also notes that the Veteran's bilateral foot 
disabilities include the disorder of osteoarthritis of the 
midfoot.  The Board has also considered whether the Veteran's 
service-connected bilateral foot disabilities warrant 
separate evaluations.  Separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  A separate compensable evaluation would not 
be warranted under Diagnostic Code 5003 because there is no 
additional disability due to limitation of motion of the 
foot.  In this case, the symptomatology involves foot pain; 
there is not separate symptomatology of the either midfoot 
warranting separate ratings.  The May 2009 VA examiner noted 
that there was limitation of motion of the right ankle only.  
Thus, there is no limitation of motion of the midfoot.  

With respect to the Veteran's right heel spur, the May 2009 
VA examiner noted that the heel spur is usually not painful, 
and that it is the plantar fasciitis that it painful.   

Consideration has also been given to whether a higher rating 
is warranted for the Veteran's bilateral pes planus with 
plantar fasciitis and osteoarthritis of the midfoot on the 
basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2008); DeLuca, 8 Vet. App. at 204-06 
(1995).  The Board acknowledges the Veteran's complaints of 
pain and inability to do any prolonged walking or standing.  
However, functional loss has already been considered in 
assigning the Veteran's current 30 percent evaluation for 
severe bilateral pes planus.  As noted above, the Veteran did 
not meet all of the criteria for severe pes planus, 
especially prior to the May 2009 VA examination.  As such, 
the Board placed a great deal of weight on the Veteran's 
complaints of pain.  Even with the Veteran's complaints of 
pain, and any limitation in function because of pain, the 
severity of the Veteran's bilateral foot disabilities do not 
rise to the level of pronounced pes planus.

Accordingly, the record supports a grant of a 30 percent 
rating for bilateral pes planus with plantar fasciitis and 
osteoarthritis of the midfoot, for the entire appeal period, 
but no higher.

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
bilateral foot disabilities present such unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The disability 
does not result in symptoms not contemplated by the criteria 
in the rating schedule.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to service connection for dermatitis of the 
forearms and legs and eczema of the palms is granted.

Entitlement to a 30 percent evaluation for the entire appeal 
period for bilateral pes planus with plantar fasciitis and 
osteoarthritis of the midfoot is granted subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

The Veteran was afforded a VA audiology examination in 
connection with his claim in April 2002. Although the 
examiner provided the audiometric findings as well as the 
Veteran's complaints, the examiner did not comment on the 
functional effects caused by the hearing disability.  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Given the above, the Board 
finds that further VA examination of the Veteran is required 
prior to adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his bilateral hearing disability. The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability. 

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


